DETAILED ACTION
This action is in response to the amendment filed on 6/9/2022 which was filed in response to the Final Rejection dated 3/11/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites a list of potential aromatic dianhydrides that can be selected as the aromatic dianhydride of claim 2. However, claim 2 is dependent on claim 1 which recites that 6FDA is included in the copolymerized polyamide acid. According to the original disclosure of the present invention, the copolymerized polyamide acid includes an aromatic diamine and an aromatic anhydride (emphasis added) [pg 4, lines 9-11]. The listed aromatic dianhydrides correspond to those claimed in current claim 4. All of the inventive embodiments use only one aromatic dianhydride [pp 10-11, Table]. Therefore, the present disclosure provides support for the copolymerized polyamide acid having only one aromatic (di)anhydride. If an aromatic dianhydride other than 6FDA is selected in claim 4, then the copolymerized polyamide acid would include more than one aromatic dianhydride. The Examiner suggests either limiting claim 4 to the 6FDA embodiment alone or canceling claim 4 in order to address this rejection.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites: “A transparent polyimide film prepared from a copolymerized polyamide acid by a chemical cyclization method, wherein the copolymerized polyamide acid includes a semi-aromatic polyamide acid, and the semi-aromatic polyamide acid is formed by reacting cyclobutane-1,2,3,4-tetracarboxylic dianhydride (CBDA) and 2,2'-bis(trifluoromethyl)diaminodiphenyl (TFMB), wherein the molar number of dianhydrides of the semi-aromatic polyamide acid is more than 20% of the total molar number of anhydrides of the copolymerized polyamide acid, so that the transparent polyimide film has a thickness of 50-80 m, a chroma b* less than 5, and a CTE less than 35 ppm/°C wherein the copolymerized polyamide acid further includes 4,4-hexafluoro isopropyl phthalic anhydride (6FDA) with a molar number of more than 50% of the total molar number of anhydrides of the copolymerized polyamide acid.”
The closest prior art is Radu et al (USPGPUB 2020/0172675) in view of Jung et al (USPGPUB 2010/0048861). Radu discloses a polyimide film generated from a solution containing a polyamic acid in a high-boiling, aprotic solvent; wherein the polyamic acid comprises two or more tetracarboxylic acid components and one or more diamine components; and wherein at least one of the tetracarboxylic acid components is a quadrivalent organic group derived from an aliphatic dianhydride [0014]. The polyamic acid solution is a polymer containing amic acid units with the capability of intramolecular cyclization to form imide groups [0105]. The aliphatic dianhydride monomer can be CBDA [0132] [0147] and the diamine monomer can be TFMB [0136] [0186]. Various embodiments of polyamic acid compositions with a range of CBDA and aromatic dianhydride monomers and TFMD diamine monomer are disclosed [0258] [Table 1] [PAA-1 through PAA-16] [0276]. Polyimide films PF-1 through PF-16 are formed from corresponding compositions (A transparent polyimide film prepared from a copolymerized polyamide acid by a chemical cyclization method, wherein the copolymerized polyamide acid includes a semi-aromatic polyamide acid, and the semi- aromatic polyamide acid is formed by reacting cyclobutane-1,2,3,4- tetracarboxylic dianhydride (CBDA) and 2,2'- bis(trifluoromethyl)diaminodiphenyl (TFMB)) [0289] [Table 2]. Inventive examples 4, 5, 7, and 8 have CBDA molar content as a percentage of the anhydride content of 40 mol%, 40 mol%, 40 mol%, and 50 mol%, respectively, exhibit CTE’s of 32.84, 14.03, 31.53, and 26.81 ppm/degree C, respectively, and exhibit b* of 2.39, 4.95, 4.78, and 3.65, respectively (the transparent polyimide film has a chroma b* less than 5, and a CTE less than 35 ppm/°C) [Tables 5a-5b] [pg 29]. The polyimide films can have a b* value of less than 5.0 [0321] [0386-390] and a CTE of less than 30 ppm/degree C [0324]. The dry thickness can range between 5 and 25 um in some embodiments [0392] and the soft-baked thickness can be less than 50 um in some embodiments [0412] [0504]. The polyimide film is prepared via thermal and modified-thermal methods [0404]. Example 8 has a 6FDA content of 10 mole % [0665] [Table 5b]. The mole % of 6FDA can be as high as 30% [0178-180] [Table 1, PAA-3].
Examiner’s note: the other anhydride components of Examples 4, 5, 7, and 8 are aromatic anhydride components/monomers (BPDA, PMDA, ODPA, 6FDA) (see [0276] and Tables 5a-5b). Therefore, since CBDA is an aliphatic anhydride monomer and the content is 40 mol% or 50 mol% in the aforementioned embodiments, the polyamic/polyamide acid formed is a semi-aromatic polyamide acid and the molar number of dianhydrides of the semi-aromatic polyamide acid as a percentage of the total molar number of anhydrides of the copolymerized polyamide acid is 100 mol% (since the copolymerized polyamide acid in these embodiments is the semi-aromatic polyamide acid) (wherein the molar number of dianhydrides of the semi-aromatic polyamide acid is more than 20% of the total molar number of anhydrides of the copolymerized polyamide acid).
Radu is silent with regard to preparing the film via a chemical cyclization method. Radu is silent with regard to a polyimide film having a thickness of 50-80 um. Radu is silent with regard to the presence of 6FDA with a molar number of more than 50% of the total molar number of anhydrides of the copolymerized polyamide acid.
Jung discloses a polyimide resin that is colorless and transparent, and to a liquid crystal alignment layer and a polyimide film using the same [0001]. Polyimide films can be used in electronic materials and with display materials [0003] [0104]. The thickness of the polyimide film preferably ranges from 10 to 250 um and more preferably 25 to 150 um in consideration of the application field thereof [0054]. The polyimide film can be used in fields requiring transparency including various electronic/display materials [0057].
Radu and Jung are analogous because both disclose transparent polyimide films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust Radu’s film thickness to a range of 25 to 150 um.  One of ordinary skill in the art would have been motivated to adjust Radu’s film thickness to this range because both Radu and Jung disclose transparent, low color polyimide films that can be used in electronic/display applications and Jung discloses such a thickness range based on the application field thereof. Radu discloses that polyimide films can be used in electronic display devices [0004] [0401-403] and the inventive polyimide films have high transparency [0026-30] [0048-51] [0315-318] [0366-377] and low color [0403].
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 50-80 um thickness overlaps the prior art range of 25 to 150 um.
Regarding the limitation “A transparent polyimide film prepared from a copolymerized polyamide acid by a chemical cyclization method”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed chemical cyclization method and given that Radu in view of Jung meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claim 1.
Radu in view of Jung fails to disclose the presence of 6FDA with a molar number of more than 50% of the total molar number of anhydrides of the copolymerized polyamide acid.
Claims 2-3 are allowed as depending on claim 1.
Examiner’s comment: Applicant argues on pages 4-5 of the remarks dated 6/9/2022 that Giti provides evidence that thickness of the film is proportional to b*. This is not persuasive since Giti was relied on to provide evidence that b* is not necessarily proportional to the thickness of an object (any object, not just film). However, examination of data provided in Tables 1, 2, and 4 of Jung provides reasonable support for the yellowness of a polyimide film to increase as thickness increases. Since increasing yellowness equals higher b*, it is reasonable to PHOSITA to conclude that the b* values for Radu’s examples would increase at higher thicknesses. However, the extent of the increase in b* with increasing thickness is uncertain.
Applicant argues on pages 5-6 that Radu and Jung teach away from embodiments having 6FDA with a mole % higher than 30% since this would undesirably increase the CTE. This argument is not persuasive since Radu’s general disclosure of the mole % of 6FDA up to 30% in paragraphs [0178-180] and the disclosure of unacceptably high thermal expansion in paragraph [0401] are not equivalent to a teaching away from using 6FDA at more than 30 mol%. Paragraph [0401] discloses advantages and disadvantages to using 6FDA, i.e. higher transparency polyimides (advantage), but at the expense of unacceptably high thermal expansion (disadvantage). This is not equivalent to teaching away use of greater than 30 mol% of 6FDA in the polyamide acid. However, using 50 mol% 6FDA in the polyamide acid would be expected to increase Radu’s CTE values above the claimed 35 ppm/0C based on contrasting IE3 and CE2 in Table 4 of Radu and the value of 26.81 CTE for IE8 when using 10 mol% 6FDA [Table 5b]. Data from Table 4 of Jung also provides support that the CTE value would likely be higher than 35 ppm when using 50 mol% 6FDA.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto et al (USPGPUB 2018/0037698) discloses polyimide precursor resin compositions [0001] wherein the polyimide precursor can be formed from TFMB, 6FDA, and CBDA [0056-65]. The molar ratio of structural unit (2) based on PMDA to structural unit (3) which can be 6FDA is preferably within the range of 95:5 to 40:60 [0065-66]. More than one type of polyimide precursor (a) can be used in a mixture [0083]. Inventive example 6 has a 70 mol% content of 6FDA [Table 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781